DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/19 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: para [0043] “The housing 310 is rotatably coupled to a base 340” should be change to --The housing 310 is rotatably coupled to a base 330--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation "the wound wire" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, “the phrase “the rotatable sensor component” lacks of antecedent basis.
Regarding claim 12, the phrase “a receptacle region disposed on a first side of the stator between the central opening the plurality of teeth” is indefinite because it is unclear.  Regarding to the specification, the receptacle region is disposed on a first side of the stator, and being between the central opening and the plurality of teeth.  Is the phrase missing a word “and” between “the central opening” and the plurality of teeth”?  For examination purpose, it is understood that “a receptacle region disposed on a first side of the stator between the central opening and the plurality of teeth”.
Regarding claim 12, the limitation "the teeth" recites in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the limitation "the teeth" recites in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the limitation "the wound wire" recites in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the limitation "the unitary structure" recites in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the limitation "the structure" recites in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the phrase “a receptacle region disposed on a first side of the structure between the central opening the plurality of teeth” is indefinite because it is unclear.  Regarding to the specification, the receptacle region is disposed on a first side of the stator structure, and being between the central opening and the plurality of teeth.  Is the phrase missing word “and” between “the central opening” and the plurality of teeth”?  For examination purpose, it is understood that “a receptacle region disposed on a first side of the unitary stator and transformer structure between the central opening and the plurality of teeth”.
Regarding claim 19, “the communication link” lacks of antecedent basis.  It should be change to –the communication link component--.
Regarding claim 20, the limitation "the teeth" recites in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-18 are rejected because of their dependency.
Allowable Subject Matter
Claims 1, 3-11 are allowed.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1-11, the record of prior art by itself or in combination with other references does not show a hybrid rotary sensor assembly, comprising:
a sensor unit (300) configured to rotate about an axis; and 
a motor unit (400-500) operatively coupled to the sensor unit (300), the motor unit including a ferrous stator (500) and a rotor (400), the rotor (400) encircling the stator (500) and being configured to rotate about the axis, the stator (500) having a central opening (504) aligned along the axis and a plurality of teeth (506) arranged along an exterior edge opposite the central opening (504); 
wherein each of the teeth (506) has wire (514) wound therealong, a first side of the stator includes a rotary transformer coil (700) disposed thereon, and a radio frequency (RF) communication element (702) is disposed on the stator (500) adjacent to the central opening (504); and
wherein the motor unit (400-500) is configured to rotate the sensor unit (300) about the axis and the RF communication element (702) is configured to transmit or receive RF signals used for data communication by the sensor unit (300).

    PNG
    media_image1.png
    345
    596
    media_image1.png
    Greyscale

Regarding claim 11-18, the record of prior art by itself or in combination with other references does not show a combination motor and rotary assembly configured to provide power, torque and data to a rotatable sensor unit, the assembly comprising: 
a magnetic stator (500) having a central opening (504) arranged perpendicular to an axis of rotation for the rotatable sensor component (300), a plurality of teeth (506) arranged along an exterior edge opposite the central opening (504), and a receptacle region disposed on a first side of the stator (500) between the central opening (504) the plurality of teeth (506); and 
a rotor (400) encircling the stator (500) and being configured to rotate about the axis relative to the stator (500); 
wherein each of the teeth (506) has wire (514) wound therealong, the first side of the stator (500) includes a rotary transformer coil (700) disposed in the receptacle region, and a radio frequency (RF) communication element (702) is disposed on the stator (500) adjacent to the central opening (504); and 
wherein the assembly is configured to rotate the sensor unit (300) about the axis, the transformer coil (700) is configured to provide power to the sensor unit (300), and the RF communication element (702) is configured to transmit or receive RF signals used for data communication by the sensor unit (300).
Regarding claim 19-20, the record of prior art by itself or in combination with other references does not show a method of fabricating an assembly, the method comprising: 
forming a unitary stator (500) and transformer (700) structure from a ferromagnetic material, the unitary structure having a central opening (504), a plurality of teeth (506) arranged along an exterior edge opposite the central opening (504), and a receptacle region disposed on a first side of the structure between the central opening (504) and the plurality of teeth (506); 
applying a set of bobbin (510, 512) assemblies to at least one set of the plurality of teeth (506), each of the teeth (506) in the at least one set receiving one of the set of bobbin assemblies (510, 512), each bobbin assembly including wiring (514) wound around a given tooth and an insulating material disposed between the wiring and the given tooth; 
disposing a transformer (700) in the receptacle region, the transformer comprising wiring being wound to encircle the central opening (504), the transformer configured to supply power to a rotatable electronic circuit; and 
disposing a communication link component (702) adjacent to the central opening (504), the communication link (702) being configured to transmit or receive RF signals used for data communication with the rotatable electronic circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Endo et al. (US 20170025931 A1) teaches a motor which is capable of realizing further space saving and cost reduction. A cylindrical outer rotor 11 is rotatable around a central axis CL thereof. A plurality of magnets 13 are arranged at equal intervals on an inner circumferential surface of the outer rotor 11. Three Hall elements 15 to 17 are arranged to oppose the respective magnets 13 and detect switching of magnetic poles caused by movement of the respective magnets 13 passing through each vicinity of the Hall elements 15 to 17 when the outer rotor 11 rotates. The Hall element 17 is comprised of a linear Hall element that outputs a linear signal representing a linear change of a magnetic flux density caused by movement of the respective magnets 13. One of the respective magnets 13 is arranged offset along the central axis CL as compared to the other magnets 13.
Rozman et al. (US 20150115762 A1) teaches a rotary transformer for an electrical machine includes a rotary printed circuit board and a stator printed circuit board. The rotary printed circuit board is operatively connected to the stator printed circuit board for relative rotation with respect to the stator printed circuit board. A conductor is fixed to the one of the printed circuit boards and includes a spiral coil for transferring electrical energy between the rotary printed circuit board and stator printed circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834